Citation Nr: 0427438	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at Erie County 
Medical Center from December 31, 2001, to January 5, 2002.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This matter originally came to the Board of Veterans' Appeals 
(Board) from November 2002 determinations of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, 
New York.

In January and May 2004, the Board remanded this matter to 
ensure compliance with the notice and duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000 (VCAA).  A review of the record shows that the RO has 
complied with all remand instructions, to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran received medical treatment at Erie County 
Medical Center from December 31, 2001, to January 5, 2002, 
for adjustment disorder with depressed mood and alcohol abuse 
and dependence.

2.  VA payment or reimbursement of the costs of the medical 
care provided at Erie County Medical Center from December 31, 
2001, to January 5, 2002, was not authorized.

3.  Service connection is not in effect for any disability 
and the veteran is not participating in a rehabilitation 
program.  

4.  VA facilities were feasibly available to provide the 
veteran the care he received from December 31, 2001, to 
January 5, 2002, and the record does not reflect that a 
medical emergency existed.



CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at the Erie County 
Medical Center from December 31, 2001, to January 5, 2002, 
have not been met.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
17.121, 17.1002 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2004 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original decision on appeal which 
denied the veteran's claim was dated in November 2002, prior 
to the enactment of the VCAA.  Obviously, therefore, the 
veteran did not receive a VCAA notice prior to the initial 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the VAMC prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the February 2004 VCAA notice and 
affording him the opportunity to respond, the VAMC 
reconsidered the veteran's claim as evidenced by the March 
2004 supplemental statement of the case.  The veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, medical records pertaining to the period of 
treatment in question have been associated with the record.  
There is no indication of outstanding, relevant records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2003).  Moreover, the record reveals that the veteran's 
claim has been reviewed by medical professionals at the VAMC.  
No additional medical opinion is warranted.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Factual Background

On December 24, 2001, the veteran was transported to the 
emergency room at the Erie County Medical Center after an 
apparent overdose attempt by ingesting alcohol, MS Contin, 
and benzodiazepines.  On admission, the veteran was described 
as drowsy and lethargic, but was responsive to commands.  His 
vital signs were stable.  It was noted that he had had no 
history of suicide attempts and had not previously been 
diagnosed has having depression, although an interview with 
his family revealed that he had been depressed since the 
death of his significant other in 1991.  During the course of 
hospitalization, the veteran was treated for chronic alcohol 
dependence, aspiration pneumonia, and a urinary tract 
infection.  A psychiatric consultation was also sought.  The 
recommendation was that the veteran should be medically 
cleared then transferred to the psychiatry service for 
continued psychiatric stabilization.  By December 31, 2001, 
the veteran's psychiatric problems had improved considerably 
based on a mental status examination.  His medical problems 
had also cleared.  It was noted that the medical team 
therefore felt comfortable transferring the veteran to the 
psychiatric service.  

Records show that the veteran was transferred to the 
psychiatric service on December 31, 2001.  At the time of 
admission, it was noted that he was psychiatrically unstable 
and required further lethality assessment and stabilization.  
The veteran reported that he had consumed the pills and 
alcohol as he wanted to get high.  He indicated that he did 
not intend to kill himself.  Mental status examination showed 
that the veteran's affect was full and appropriate.  He 
denied any destructive urges or thoughts.  He was oriented 
and his memory was good.  He was not in acute distress.  
Physical examination was unremarkable.  During the course of 
hospitalization, the veteran underwent repeated evaluations 
for lethality and was determined to be free from any 
destructive urges or thoughts.  He was referred to the VA for 
further treatment.  The diagnoses on discharge on January 5, 
2002, were adjustment disorder with depressed mood and 
alcohol abuse and dependence.  It was noted that the 
veteran's Global Assessment of Functioning (GAF) score had 
been 30 at the time of admission, but was 60 on the date of 
discharge.

In November 2002 determinations, the VAMC granted payment of 
the cost of unauthorized medical treatment provided at the 
Erie County Medical Center from December 24, 2001, to 
December 31, 2001, but denied payment of the cost of the 
veteran's treatment in the psychiatric unit there for the 
period from December 31, 2001, to January 5, 2002.  The VAMC 
indicated that Erie County Medical Center had not contacted 
them prior to the veteran's admission, nor had the veteran's 
treatment been authorized in advance, nor was he treated for 
a service-connected disability.  In addition, the VAMC 
indicated that because the veteran had been medically stable 
on December 31, 2001, when he was transferred to the 
psychiatric service, and because VA facilities had been 
available to accommodate him then, payment of the cost of the 
medical treatment at Erie County Medical Center from December 
31, 2001, to January 5, 2002, was not warranted.

The veteran appealed the VAMC's determination.  In his 
January 2003 substantive appeal, he indicated that he had 
asked the ambulance drivers to take him to the nearest VA 
hospital, as he was a veteran and had no other medical 
insurance.  He indicated that he was advised that it was a 
medical emergency and they were therefore obligated to take 
him to Erie County Medical Center.  The veteran indicated 
that he also repeatedly asked the physicians at Erie County 
Medical Center to transfer him to a VAMC, but was advised 
that he had could not be transferred to the VAMC or released 
from the psychiatric unit without a relative to accompany 
him.  The veteran indicated that his sister came to collect 
him on January 5, 2004

II.  Analysis

Initially, the Board must make a determination as to whether 
VA gave prior authorization for the medical care provided at 
the Erie County Medical Center from December 31, 2001, to 
January 5, 2002.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 
(2003).  This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing the care or services required, the 
Secretary may contract with non-Department facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a Department facility . 
. . until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2003).

In this case, there is no evidence, nor does the veteran 
contend, that he obtained prior authorization for payment of 
the medical services provided at the Erie County Medical 
Center from December 31, 2001, to January 5, 2002.  Officials 
at the VAMC indicated that they received no calls from Erie 
County Medical Center.  

In view of the foregoing, the Board finds that authorization 
for the medical treatment provided at the Erie County Medical 
Center from December 31, 2001, to January 5, 2002, was not 
obtained.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 
17.52, 17.53, 17.54 (2003).  Thus, the issue on appeal must 
be decided in light of the requirements for reimbursement or 
payment for medical expenses incurred without prior 
authorization from VA.  

In that regard, unauthorized medical expenses may be paid or 
reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725 
(West 2002).  

Under 38 U.S.C.A. § 1728, VA may reimburse veterans entitled 
to hospital care or medical services for the reasonable value 
of such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health; and

(2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-
service-connected disability associated with and 
held to be aggravating a service-connected 
disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a 
service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of 
a veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically 
determined to have been in need of care or 
treatment to make possible such veteran's entrance 
into a course of training, or prevent interruption 
of a course of training, or hasten the return to a 
course of training which was interrupted because of 
such illness, injury, or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, 
wise, or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, a review of the record indicates that the 
veteran does not satisfy all of the criteria as set forth 
above.  Medical officials at the VAMC who reviewed the 
veteran's claim concluded that the treatment he received at 
the Erie County Medical Center from December 31, 2001, to 
January 5, 2002, was not for a medical emergency such that a 
VA facility was not feasibly available.  See Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (defining a medical 
emergency as a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action).  Rather, the 
evidence shows that it had been determined that the veteran 
was medically stable as of December 31, 2001.  

In addition, as set forth above, service connection is not in 
effect for any disability, nor does the veteran so contend.  
Moreover, he is not participating in a rehabilitation 
program, nor does he so contend.  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided at the Erie County Medical Center 
from December 31, 2001, to January 5, 2002, must be denied 
under these provisions.

The Millennium Health Care and Benefits Act also provides 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West 2002).  The term 
"emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be feasible, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(West 2002).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met:  

(a) the emergency services were provided in a 
hospital emergency department or a similar facility 
held at as providing emergency care to the public; 

(b) the claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay 
person who possess an average knowledge of health 
and medicine could reasonably expect the absence of 
immediate medical attention to result in placing 
the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); 

(c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent lay person (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 

(d) the claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized); 

(e) at the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C.A. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 

(f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; 

(g) the veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment); 

(h) if the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and 

(i) the veteran is not eligible for reimbursement 
under 38  U.S.C.A. 1728 for the emergency treatment 
provided (38 U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).  

38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2003).

Applying the criteria set forth above to the facts in this 
case, the Board must likewise find that the veteran does not 
meet the criteria for reimbursement or payment under these 
provisions.  The record shows that the unauthorized medical 
treatment provided at Erie County Medical Center from 
December 31, 2001, to January 5, 2002, was not provided in an 
emergency room setting or other similar facility.  Rather, it 
was provided in the psychiatric unit.  Moreover, the record 
indicates that a VA facility was feasibly available to 
provide this treatment.  Again, a medical official at the 
VAMC has reviewed the record and determined that the 
unauthorized medical treatment provided at Erie County 
Medical Center from December 31, 2001, to January 5, 2002, 
was not emergent in nature.  Rather, beginning December 31, 
2001, the veteran's medical condition had stabilized did not 
present a continued medical emergency of such nature that the 
veteran could not have been safely discharged to a VA or 
other Federal facility.  In other words, the record indicates 
that the veteran's condition as of December 31, 2001, was not 
such that a reasonably prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.

Accordingly, his claim for reimbursement  for the 
unauthorized medical expenses incurred from March to  May 
2001, must be denied under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1002.  

For the reasons set forth above, the Board finds that the 
criteria for reimbursement or payment of the cost of 
unauthorized medical treatment provided at Erie County 
Medical Center from December 31, 2001, to January 5, 2002, 
have not been met.  This is a case where the preponderance of 
the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C. § 5107(b)(West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at Erie County 
Medical Center from December 31, 2001, to January 5, 2002, is 
denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



